UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,
-against-
CHRISTOPHER HOWARD,

Defendant.

 

 

ANALISA TORRES, District Judge:

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

DOC #:
DATE FILED: __ 11/26/2019

 

17 Cr. 611-8 (AT)

ORDER

On November 21, 2019, the Court ordered the parties in this action to state their
positions on whether the sentencing in this case scheduled for March 16, 2020, should be
adjourned pending resolution of the Government’s appeal of the Court’s order granting in part
Defendant’s motion for acquittal. ECF No. 616. On November 25, 2019, the Government
informed the Court that both parties consented to adjourning the sentencing. ECF No. 618.

Accordingly, the sentencing scheduled for March 16, 2020, is ADJOURNED sine die.
The parties shall inform the Court by joint letter of the resolution of the Government’s appeal
within seven days of the issuance of an opinion on the matter by the Second Circuit.

SO ORDERED.

Dated: November 26, 2019
New York, New York

On-

ANALISA TORRES
United States District Judge
